                                                                            9/16/2019


                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF MONTANA

                                  HELENA DIVISION

 PACIFIC NORTHWEST SOLAR,
 LLC,
                                                  No. CV-16-114-H-SEH
                              Plaintiff,

 vs.                                              ORDER


 NORTHWESTERN CORPORATION,
 A DELA WARE CORPORATION
 DBA NORTHWESTERN ENERGY,

                              Defendant.




       The Court conducted a hearing on Plaintiffs Motion in Limine Re: NWE's

State ofMind 1 on September 11, 2019, at which witness testimony of John Alke

was proffered. Additional briefing on relevant issues was ordered. 2

       ORDERED:

       Upon receipt of the additional briefs due by 4:45 p.m. on September 20,



       1
           Doc. 241.

       2
           See Doc. 274.
2019, the motion will be deemed submitted for resolution by the Court on issues

of admissibility at trial of John Alke's proffered testimony.

      DATED this /{,
                       rl
                       aay of September, 2019.



                                               United States District Judge




                                         -2-
